Case 2:20-cv-00073-JS-AKT Document 11 Filed 04/20/20 Page 1 of 3 PageID #: 27



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
EDWARD CURRY, SR.,

                       Plaintiff,
                                               MEMORANDUM AND ORDER
           -against-                           20-CV-0073(JS)(AKT)

TOWN OF OYSTER BAY, MATT ROZEA,
Town Attorney; MIKE DAL, Sanitation
Employee; JAMES CEGLIA, Fireman;
VINCENT AQUILINO, Fireman; JOHN DOE,
Fireman; JOHN DOE, Fireman; OYSTER
BAY FIRE DEPARTMENT; and SANITATION
DEPARTMENT;

                    Defendants.
----------------------------------X
APPEARANCES
For Plaintiff:           Edward Curry, Sr., pro se
                         117 Berryhill Road
                         Oyster Bay, New York 11771

For Defendants:
Matthew M. Rozea,
Michael Dal,
Town of Oyster Bay           Matthew M. Rozea, Esq.
                             Office of the Town Attorney
                             54 Audrey Avenue
                             Oyster Bay, New York 11771

All Other Defendants:        No Appearance

SEYBERT, District Judge:

           On January 3, 2020, pro se plaintiff Edward Curry, Jr.

(“Plaintiff”) filed a Complaint in this Court pursuant to 42 U.S.C.

§ 1983 against the Town of Oyster Bay, the Town Attorney Matt

Rozea, Mike Sal who is alleged to be a sanitations department

employee, James Ceglia and Vincent Aquilino, who are both alleged

to be firemen, and two unidentified individuals also alleged to be
Case 2:20-cv-00073-JS-AKT Document 11 Filed 04/20/20 Page 2 of 3 PageID #: 28



firemen and named as “John Does” (collectively, “Defendants”)

together     with   an   application    to    proceed   in   forma    pauperis.

(D.E. 2.)1

             Upon   review   of   the   declaration     in   support    of   the

application to proceed in forma pauperis, the Court finds that

Plaintiff is qualified to commence this action without prepayment

of the filing fee.           See 28 U.S.C. § 1915(a)(1).             Therefore,

Plaintiff’s request to proceed in forma pauperis is GRANTED.

             The Court has also reviewed Plaintiff’s letter motion to

stay the action for six months.              (Mot. to Stay, D.E. 10.)        The

motion to stay is GRANTED.        To the extent Plaintiff seeks to amend

his Complaint in the motion to stay, that request is also GRANTED

and Plaintiff shall amend his Complaint in accordance with this

Order.     He may do so by filing an Amended Complaint on or before

July 17, 2020.       Given the length of time afforded to Plaintiff,

this deadline will not be further extended absent a showing of

good cause.         Any Amended Complaint shall be titled “Amended

Complaint,” and shall bear docket number 20-CV-0073.                 Plaintiff



1 On January 10, 2020, attorney (and defendant) Matthew M. Rozea,
Esq., appeared on behalf of Defendants the Town, himself, and
sanitation employee Mike Dal on January 10, 2020. (See,
D.E. 6.) Once Plaintiff files the Amended Complaint, Mr. Rozea
shall notify the Court whether he will accept service on behalf
of the Town, himself, and sanitation employee Mike Dal, in lieu
of service by the USMS.

                                        2
Case 2:20-cv-00073-JS-AKT Document 11 Filed 04/20/20 Page 3 of 3 PageID #: 29



is cautioned that the Amended Complaint will completely replace

the original Complaint.        Therefore, all claims and allegations

Plaintiff    wishes   to   pursue   must   be   included   in   the   Amended

Complaint.      Once the Amended Complaint is filed, it will be

screened in accordance with 28 U.S.C. § 1915.

             The Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that any appeal from this Order would not be taken in good faith

and therefore in forma pauperis status is DENIED for the purpose

of any appeal.    See Coppedge v. United States, 369 U.S. 438, 444-

45, 82 S. Ct. 917, 8 L. Ed. 2d 21 (1962).

             As Plaintiff has consented to electronic notifications

(D.E. 9), this Order will not be mailed to him.



                                           SO ORDERED.



                                            /s/ JOANNA SEYBERT    _
                                           JOANNA SEYBERT, U.S.D.J.
Dated:   April   20 , 2020
         Central Islip, New York




                                     3
